Remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy Roy Boyd, a state prisoner, seeks to appeal the district court’s orders accepting the recommendation of the magistrate judge and dismissing his motion, construed as a 28 U.S.C. § 2241 (2006) petition, without prejudice, and dismissing his 28 U.S.C. § 2254 (2006) petition without prejudice. The district court has requested that these cases be returned to the district court so that a filing error may be corrected and the petitions may be appropriately addressed. We grant the district court’s request and order a limited remand for that purpose. See Fed.R.Civ.P. 60(a); Fobian v. Storage Tech. Corp., 164 F.3d 887 (4th Cir.1999). The record, as supplemented, will then be returned to this court for further consideration. If still dissatisfied, Boyd can also appeal to this court from any subsequent final order or orders of the district court.

REMANDED.